IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NOS. WR-73,780-03 and 04


                        EX PARTE BARETTA ROBINSON, Applicant


              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
            CAUSE NOS. 1116903-C and D IN THE 182nd DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                              ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty-five years’ imprisonment. The First Court of Appeals dismissed his appeal for

want of jurisdiction. Robinson v. State, No. 01-09-00890-CR (Tex. App.—Houston [1st Dist.] Jan.

14, 2010) (not designated for publication).

       In both applications, Applicant contends that his trial counsel was ineffective for failing to

object to the indictment in this case.

       On September 14, 2016, this Court dismissed Applicant’s -03 application pursuant to TEX .
                                                                                                    2

CODE CRIM . PROC. art. 11.07, § 4.1 We withdraw our previous ruling on our own motion.

Applicant’s prior application only raised an out-of-time appeal claim based on ineffective assistance

of counsel. And a prior application only seeking an out-of-time appeal does not raise a claim that

triggers the procedural bar of § 4. Ex parte McPherson, 32 S.W.3d 860 (Tex. Crim. App. 2000).

Therefore, Applicant’s -03 application was not barred from consideration by the provisions of § 4.

       After a review of the record, we deny relief in both applications.



Filed: November 9, 2016
Do not publish




       1
         Applicant’s -04 application was filed with the district clerk prior to our ruling on the -03
application.